DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This action is a non-final rejection
Claims 1-18 are rejected under 35 USC § 101
Claims 1-3, 5, 7-8, 11-14, 16 and 17 are rejected under 35 USC § 102
Claims 4, 6, 9-10, 15 and 18 are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 3-28-2020 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3-20-2020 and 6-22-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-18] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
1-18, the claims recite an abstract idea of providing competitive product and service offers to customers and updating offers to customers. 
Independent Claims 1 and 14 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1 and 14 recite a method, and system device and memory device for updating offers. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “removing pertinent data from the consumer data as a function of a type of products and services being offered“; “mapping the pertinent data to products or services as determined by the appropriateness of the pertinent data for a respective product or service“; “forwarding the pertinent data … to two or more vendors in response to a determination that a time period is about to expire, the two or more vendors being chosen as a function of the mapping of the stored pertinent data to products or services offered by the vendor”; and “receiving product … offers corresponding to the pertinent data“; belong to the grouping of mental processes under concepts performed in the human mind (including evaluation) as it recites providing competitive product and service offers to customers and updating offers to customers. Alternatively the claims belong to the grouping of certain methods of organizing human activity under commercial or legal interactions as it recites providing competitive product and service offers to customers and updating offers to customers. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claims 1 and 14 recite: “application program interface“; and “computer“; In addition claim 1 recites: “a computer for receiving consumer data input by a consumer”; “a data entry application in communication with the computer“; “a database for storing the pertinent data, an application program interface in communication with the database, the application program interface“; “a clock in communication with the application program interface, the clock storing a time period for which the consumer requires at least one of a renewal or update of a respective product or service, and determines when such time period elapses, the clock outputting a signal to the application program interface before the time period has elapsed“ and “clock signal”; and in addition claim 14 recites: “data entry application“; that amount to mere instructions to implement an abstract idea on a 
Claims 1 and 14 recite: “receiving the consumer data”; “storing the mapping of pertinent data in the database“; and “forwarding the received product or service offers … for display to the consumer as product offerings“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving, storing, sending and displaying data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, claims 1 and 14 recite: “application program interface“; and “computer“; In addition claim 1 recites: “a computer for receiving consumer data input by a consumer”; “a data entry application in communication with the computer“; “a database for storing the pertinent data, an application program interface in communication with the database, the application program interface“; “a clock in communication with the application program interface, the clock storing a time period for which the consumer requires at least one of a renewal or update of a respective product or service, and determines when such time period elapses, the clock outputting a signal to the application program interface before the time period has elapsed“ and “clock signal”; and in addition claim 14 recites: “data entry application“; that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
Claims 1 and 14 recite: “receiving the consumer data”; “storing the mapping of pertinent data in the database“; and “forwarding the received product or service offers … for display to the consumer as product offerings“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving, storing, sending and displaying data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; “storing data” or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-13, dependent on claim 1 and claims 15-18 dependent on claim 14; are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 14 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.


Claim 2 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “determines the appropriateness of the pertinent data for a respective product or service as a function of relevancy of the pertinent data to the product or service”; it adds to the abstract idea of providing competitive product and service offers to customers and updating offers to customers by determining the appropriateness of the pertinent data for a respective product or service as a function of relevancy of the pertinent data to the product or service without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 3 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “wherein the relevancy is a function of at least one of a geographic location of the consumer, a status of current insurance coverage for the consumer, and a driving record of the consumer”; it adds to the abstract idea of providing competitive product and service offers to customers and updating offers to customers whereby the relevancy is a function of at least one of a geographic location of the consumer, a status of current insurance coverage for the consumer, and a driving record of the consumer without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1 and claim 15 dependent on claim 14 merely add to the abstract idea of claims 1 and 14 respectively.  By reciting “counts a number of product 

Claim 5 dependent on claim 1 and claim 16 dependent on claim 14 merely add to the abstract idea of claims 1 and 14 respectively.  By reciting “acceptance of an offer to a selected vendor, … and determining acceptance trends as a function of pricing and at least one of past accepted offers, geographic location of the consumer, consumer income, and asset value of the consumer”; it adds to the abstract idea of providing competitive product and service offers to customers and updating offers to customers by acceptance of an offer to a selected vendor, … and determining acceptance trends as a function of pricing and at least one of past accepted offers, geographic location of the consumer, consumer income, and asset value of the consumer without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 1 and claim 16 dependent on claim 14; amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claims 1 and 14 respectively, by reciting “comprising a data analyzer in communication with the database, the computer transmitting … the application program interface … the data analyzer”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 5 dependent on claim 1 and claim 16 dependent on claim 14 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 5 and 16 recite “receiving the acceptance and storing acceptance data in the database… receiving the acceptance data and each offer”. These claims amounts to no more than receiving and storing data (refer to MPEP 2106.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; 

Claim 6 dependent on claim 5; merely adds to the abstract idea of claim 1.  By reciting “receives the acceptance trends and determines which of the two or more vendors are enabled to make offers as a function of said acceptance trends”; it adds to the abstract idea of providing competitive product and service offers to customers and updating offers to customers by regenerating the prioritized disbursements, based on the changes of the available proceeds, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 7 dependent on claim 1 and claim 17 dependent on claim 14 merely add to the abstract idea of claims 1 and 14 respectively.  By reciting “determines when the pertinent data is forwarded to each respective one of the two or more vendors and begins a time out clock for each vendor in response to such determination”; it adds to the abstract idea of providing competitive product and service offers to customers and updating offers to customers by determining when the pertinent data is forwarded to each respective one of the two or more vendors and beginning a time out clock for each vendor in response to such determination without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 7 dependent on claim 1 and claim 17 dependent on claim 14; amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claims 1 and 14 respectively, by reciting “wherein the application program interface receives a clock input from said clock”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 8 dependent on claim 7 and claim 17 dependent on claim 14 merely add to the abstract idea of claims 1 and 14 respectively.  By reciting “determines that the time out clock has elapsed for a respective vendor, and if no offer has been received from the 

Claim 9 dependent on claim 1 and claim 18 dependent on claim 14 merely add to the abstract idea of claims 1 and 14 respectively.  By reciting “counts the number offers received from a single vendor, and prevents transmission of an additional offer from said single vendor … when the number of offers from the single vendor exceeds a predetermined number”; it adds to the abstract idea of providing competitive product and service offers to customers and updating offers to customers by counting the number offers received from a single vendor, and preventing transmission of an additional offer from said single vendor… when the number of offers from the single vendor exceeds a predetermined number without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 10 dependent on claim 5; merely adds to the abstract idea of claim 1.  By reciting “counts the number offers received from the two or more vendors and prevents additional offers from being transmitted … when the total number of offers exceeds a predetermined number”; it adds to the abstract idea of providing competitive product and service offers to customers and updating offers to customers by counting the number offers received from the two or more vendors and preventing additional offers from being transmitted … when the total number of offers exceeds a predetermined number, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 11 dependent on claim 1, amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea 

Claim 12 dependent on claim 1, amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claim 1, by reciting “further comprising a webpage portal in communication with the computer and the data entry application and the webpage enabling the computer to receive consumer data”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 13 dependent on claim 5; merely adds to the abstract idea of claim 1.  By reciting “wherein the pertinent data does not include data capable of identifying the consumer”; it adds to the abstract idea of providing competitive product and service offers to customers and updating offers to customers whereby the pertinent data does not include data capable of identifying the consumer, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-8, 11-14, 16 and 17 are rejected by 35 U.S.C. 102(a)(1) as being anticipated by So et.al (US 2017/0262913 A1) hereinafter “So”

Regarding claims 1 and 14 So teaches:

a computer for receiving consumer data input by a consumer; (See at least [0019] via: “…A user 102 (generally a shopper or consumer user of FSP services) may communicate via a computing device 104 (e.g., a computer, cell phone, computing tablet, or other consumer electronic device) with financial service provider (FSP) 120…; in addition see at least [0034] via: “…At step 302, when, for …a shopper (e.g., user 102) visits a store at a mall, the shopper may locate an item the shopper desires and scan it with the shopper's mobile device (e.g., mobile device 105 or computing device 104). In response to scanning the item (or advertisement or item display), the item, its price, and the location of the shopper may be uploaded to the secure computing platform…”)
a data entry application in communication with the computer for receiving the consumer data and removing pertinent data from the consumer data as a function of a type of products and services being offered; (See at least [0021] via: “…FSP server 122 may execute various application programming interfaces (APIs) that may enable various different types of relationships between FSP 120 and the different parties shown in FIG. 1…”; in addition see at least [0034] via: “…At step 302, when, … a shopper (e.g., user 102) visits a store at a mall, the shopper may locate an item the shopper desires and scan it with the shopper's mobile device (e.g., mobile device 105 or computing device 104). In response to scanning the item (or advertisement or item display), the item, its price, and the location of the shopper may be uploaded to the secure computing platform (e.g., wish list subscription services 124, server 122, and database 126 of FSP 120) of the wish list subscription service (e.g., wish list subscription services 124)…”; in addition see at least [0028] via: “…The service provider may keep the identity or contact information, e.g., specifically identifying information of the user confidential so that the merchant cannot contact the user directly. Such specifically identifying information may include, for example, the user's name, address, social security or driver's license number, phone number, or a combination of personal attributes—such as residence, age, gender, height, weight, or financial information—that could be used together to deduce a specific personal identification…”)            
a database for storing the pertinent data, an application program interface in communication with the database, the application program interface mapping the pertinent data to products or services as determined by the appropriateness of the pertinent data for a respective product or service and storing the mapping of pertinent data in the database; See at least [0021] via: “…as shown in FIG. 1, FSP 120 may provide electronic data storage in the form of database 126… the user account may also allow user 102 to maintain a wish list for various consumer items with FSP 120…”; in addition 124, server 122, and database 126 of FSP 120) of the wish list subscription service (e.g., wish list subscription services 124), and stored as a “transient wish list…”)
a clock in communication with the application program interface, the clock storing a time period for which the consumer requires at least one of a renewal or update of a respective product or service, and determines when such time period elapses, the clock outputting a signal to the application program interface before the time period has elapsed; See at least [0021] via: “…the user account may allow user 102 to maintain a transient wish list for various consumer items with FSP 120, in which the transient wish list has a short lifespan determined by an expiration time set by the user 102 upon creation of the transient with list…”)
the application program interface forwarding the pertinent data to two or more vendors in response to the clock signal, the two or more vendors being chosen as a function of the mapping of the stored pertinent data to products or services offered by the vendor, the application program interface receiving product or service offers corresponding to the pertinent data from one or more of the two or more vendors; and (See at least [0034] via: “… At step 302, … In response to scanning the item … the item, its price, and the location of the shopper may be uploaded to the secure computing platform (e.g., wish list subscription services 124, server 122, and database 126 of FSP 120) of the wish list subscription service (e.g., wish list subscription services 124), and stored as a “transient wish list”…”; in addition see at least [0029] via: “…the service provider 120 may match offers from merchants (e.g., a merchant operating website 108) to wish list items from users and provide users with the various merchant information, offers, or incentives….”; in addition see at least [0021] via: “…the user 102 can expect a response… to the transient wish list within the lifespan of the wish list and before the expiration time pre-set by the user 102. The response may be, for example, a response sent by FSP 120 with various sale or incentive offers for items on the transient wish list that are gathered by the FSP 120 from various merchants, such as merchant website 108, and passed on to user 102 through FSP 120…”;) 
the application program interface forwarding the received product or service offers to the computer for display to the consumer as product offerings. (See at least [0024] via: “…a service provider (e.g., FSP 120) may manage a wish list or shopping list (generally referred to herein as a wish list) for a user (e.g., user 102) by providing, for example, an interactive display for the user on the service provider's website ….the user may enter a product or service description as a search term, and matching items may be presented 

Regarding claim 2 So teaches the invention as claimed and detailed above with respect to claim 1. So also teaches:
wherein the application program interface determines the appropriateness of the pertinent data for a respective product or service as a function of relevancy of the pertinent data to the product or service.  (See at least [0034] via: “…At step 302, … a shopper (e.g., user 102) … may locate an item the shopper desires and scan it with the shopper's mobile device (e.g., mobile device 105 or computing device 104). In response to scanning the item (or advertisement or item display), the item, its price, and the location of the shopper may be uploaded to the secure computing platform …”; in addition see at least [0033] via: “…Registering merchants for the subscription service may include acquiring information detailing the items the merchants sell, price range, location of their stores, and which items are in which stores…”)

Regarding claim 3 So teaches the invention as claimed and detailed above with respect to claim 1. So also teaches:
wherein the relevancy is a function of at least one of a geographic location of the consumer, a status of current insurance coverage for the consumer, and a driving record of the consumer. (See at least [0018] via: “…a user (e.g., shopper) may, for example, tell a system what the user currently plans to buy at the user's current location and at what price … Such competing offers may depend, for example, on the locations of the other retailers as well as that of the shopper…”; in addition see at least [0032] via: “…The service may enable a user to inform the service provider what the user currently plans to buy at the user's current location and at what price so that subscribing merchants have an opportunity to “push” competing offer information back to the user…”) 

Regarding claims 5 and 16 So teaches the invention as claimed and detailed above with respect to claim 1 and 14 respectively. So also teaches:
further comprising a data analyzer in communication with the database, the computer transmitting an acceptance of an offer to a selected vendor, the application program interface receiving the acceptance and storing acceptance data in the database, the data analyzer receiving the acceptance data and each offer, and determining acceptance trends as a function of pricing and at least one of past accepted offers, geographic 302, … In response to scanning the item … the item, its price, and the location of the shopper may be uploaded to the secure computing platform (e.g., wish list subscription services 124, server 122, and database 126 of FSP 120) of the wish list subscription service (e.g., wish list subscription services 124), and stored as a “transient wish list”…”; in addition see at least [0036] via: “… At step 304, a service provider (e.g., FSP 120) may, using the history of the creation of the transient wish lists, … perform analysis of shared wish list, transient wish list, and sales data from the wish list subscription service (e.g., wish list subscription services 124). For example, service provider, FSP 120, may rank shoppers' buying behavior and rank shoppers in terms of what types of items and in what price ranges items may be purchased. Analysis of wish list and sales data may be considered reliable as a result of obtaining a large number of data points from shopper users 102, … By having a large number of data points, the service provider may be able to provide reliable analysis results, for use by both the merchants and service provider….”)

Regarding claims 7 and 17 So teaches the invention as claimed and detailed above with respect to claims 1 and 14 respectively. So also teaches:
wherein the application program interface receives a clock input from said clock, determines when the pertinent data is forwarded to each respective one of the two or more vendors and begins a time out clock for each vendor in response to such determination.  (See at least [0021] via: “…user account may allow user 102 to maintain a transient wish list for various consumer items with FSP 120, in which the transient wish list has a short lifespan determined by an expiration time set by the user 102 upon creation of the transient with list so that the user 102 can expect a response, as further described below, to the transient wish list within the lifespan of the wish list and before the expiration time pre-set by the user 102. The response may be, for example, a response sent by FSP 120 with various sale or incentive offers for items on the transient wish list that are gathered by the FSP 120 from various merchants, such as merchant website 108, and passed on to user 102 through FSP 120.…”)

Regarding claims 8 and 17 So teaches the invention as claimed and detailed above with respect to claims 1&7 and 14 respectively. So also teaches:
wherein the application program interface determines that the time out clock has elapsed for a respective vendor, and if no offer has been received from the respective vendor, preventing transmission of an offer received from said vendor to the 

Regarding claim 11 So teaches the invention as claimed and detailed above with respect to claim 1. So also teaches:
wherein the computer is a mobile device. (See at least [0019] via: “(See at least [0019] via: “…A user 102 (generally a shopper or consumer user of FSP services) may communicate via a computing device 104 (e.g., a computer, cell phone, computing tablet, or other consumer electronic device) with financial service provider (FSP) 120…”) 

Regarding claim 12 So teaches the invention as claimed and detailed above with respect to claim 1. So also teaches:
further comprising a webpage portal in communication with the computer and the data entry application and the webpage enabling the computer to receive consumer data.  (See at least [0019] via: “…User 102 may also communicate via network 106 with a website 108 that may be a merchant website that is a seller of retail goods, for example…”; in addition see at least [0020] via: “…Merchant website 108 may also communicate (for example, using server 110) with FSP 120 through FSP server 122 over network 106. For example, merchant website 108 may communicate with FSP 120 in the course of various services offered by FSP 120 to merchant website 108…”)

Regarding claim 13 So teaches the invention as claimed and detailed above with respect to claim 1. So also teaches:
wherein the pertinent data does not include data capable of identifying the consumer. (See at least [0028] via: “…The service provider may keep the identity or contact information, e.g., specifically identifying information of the user confidential so that the merchant cannot contact the user directly. Such specifically identifying information may include, for example, the user's name, address, social security or driver's license number, phone number, or a combination of personal attributes—such as residence, age, gender, height, weight, or financial information—that could be used together to deduce a specific personal identification…”)

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 4, 6, 9-10, 15 and 18 are rejected under 35 U.S.C. 103 as being un-patentable by So in view of Torrenegra et.al.  (US 2009/0287596 A1) hereinafter “Torrenegra”.

Regarding claims 4 and 15 So teaches the invention as claimed and detailed with respect to claims 1 and 14 respectively. However, So is silent with respect to the following claim that is taught by Torrenegra: 
wherein the application program interface counts a number of product or service offers received, and not causing the offers to be forwarded until a predetermined number of offers has been received.  (See at least [0097] via: “… FIG. 4, a flow chart of a third embodiment of the method of the present invention is shown in which the matching logic 124 employed at step 230 of FIG. 2 (in which the server 100 matches a buyer's request with a set of sellers) is adapted to assign sellers a ranking, and the server 100, at step 240 of FIG. 2, invites sellers sequentially until the buyer receives a predetermined number of offers. The pre-determined number of offers to be received for each request may be achieved by an application server administrator via the administration/configuration logic 126, and may be altered by the buyer when the buyer defines and submits the request…”)

Regarding claim 6 So teaches the invention as claimed and detailed with respect to claims 1 and 5. However, So is silent with respect to the following claim that is taught by Torrenegra: 
wherein the application program interface receives the acceptance trends and determines which of the two or more vendors are enabled to make offers as a function of said acceptance trends. (See at least [0067] via: “…Turning to FIG. 2, a flow chart illustrates the method by which the system 10 operates to facilitate transactions for travel related services between buyers and sellers. Initially, at block 210, a buyer interacts with the server 100 over the network 150 to define a request 162 for one or more travel related services….”; in addition see at least [0068] via: “…At block 220, the buyer completes … selections of the request and submits the request to the server 100. … The submitted request is then stored in the database 134…”; in addition see at least [0069] via: “…At block 230, the server 100 utilizes matching logic 124 to analyze the seller data 172 to select a set of sellers from the plurality of sellers in the database 134 whose associated seller data 172 includes … services and other qualifications that best match the requirements or preferences of the request 162...”)

Regarding claims 9 and 18 So teaches the invention as claimed and detailed with respect to claims 1 and 14 respectively. However, So is silent with respect to the following claim that is taught by Torrenegra: 
wherein the application program interface counts the number offers received from a single vendor, and prevents transmission of an additional offer from said single vendor to the computer when the number of offers from the single vendor exceeds a predetermined number.  (See at least [claim 18] via: “… inviting said at least one seller to submit offers until said buyer has received a predetermined number of offers…”; in addition see at least [claim 19] via: “…wherein: said predetermined number of offers is a fixed value…”; in addition see at least [claim 20] via: “… wherein: said buyer determines the predetermined number of offers…” ).

Regarding claim 10 So teaches the invention as claimed and detailed with respect to claim 1. However, So is silent with respect to the following claim that is taught by Torrenegra: 
wherein the application program interface counts the number offers received from the two or more vendors and prevents additional offers from being transmitted to the computer when the total number of offers exceeds a predetermined number. (See at least [0097] via: “…Turning to FIG. 4, a flow chart …is shown in which the matching logic 124 employed at step 230 of FIG. 2 (in which the server 100 matches a buyer's request with a set of sellers) is adapted to assign sellers a ranking, and the server 100, at step 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified So to incorporate the teachings of Torrenegra because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that So’s teaching regarding methods and systems for making competitive sales or incentive offers from merchants through a service provider to a user while protecting user privacy, enabling merchants to make offers that are based on a user shopping wish list—which may be either transient (having a pre-set expiration time) or non-transient—in which the wish lists are provided from users through the service provider to merchants in a secure and private manner, could be modified to include Torrenegra’s teaching regarding A method and system for facilitating transactions between sellers and buyers, with the system including a database which stores data associated with a plurality of sellers, and a server operably coupled to the database, whereby a buyer interacts with the server to define and submit a request for one or more services and the system using matching logic to analyze the database to select a set of sellers whose services and other associated data best match the request, and inviting the set of sellers to submit offers corresponding to the request, with the system communicating offers received by the set of sellers to the buyer in order to complement So’s method and systems of making competitive sales from merchants to buyers by further optimizing and facilitating communications and transactions between the merchants and buyers.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/
Examiner, Art Unit 3697

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697